Case 1:19-cv-03433-MEH Document 6 Filed 01/07/20 USDC Colorado Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No. 19-cv-03433-MEH

STEPHEN BUSHANSKY,

       Plaintiff,

v.

JAGGED PEAK ENERGY INC.,
JAMES J. KLECKNER,
CHARLES D. DAVIDSON,
ROGER L. JARVIS,
JANEEN S. JUDAH
MICHAEL C. LINN,
ADRIANNA C. MA,
JOHN R. SULT,
S. WIL VANLOH, JR.,
DHEERAJ VERMA, and
BLAKE A. WEBSTER,

       Defendants.

                           NOTICE OF VOLUNTARY DISMISSAL

     PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i),

plaintiff Stephen Bushansky (“Plaintiff”) voluntarily dismisses the claims in the captioned action

(the “Action”) with prejudice. Because this notice of dismissal is being filed with the Court before

service by defendants of either an answer or a motion for summary judgment, Plaintiff’s dismissal

of the Action is effective upon the filing of this notice.
Case 1:19-cv-03433-MEH Document 6 Filed 01/07/20 USDC Colorado Page 2 of 2




Dated: January 7, 2020                  Respectfully submitted,

                                        /s/ Richard A. Acocelli
                                        Richard A. Acocelli
                                        WEISSLAW LLP
                                        1500 Broadway, 16th Floor
                                        New York, NY 10036
                                        Telephone: (212) 682-3025
                                        Facsimile: (212) 682-3010
                                        Email: racocelli@weisslawllp.com

                                        Attorneys for Plaintiff




                                    2
